Title: To John Adams from James Lenox, 6 September 1805
From: Lenox, James
To: Adams, John




Honourable Citizen.
September 6th. 1805 Churchhill Queen Anns County
 Eastern Shore State of Maryland
May you long live to enjoy the Liberty of a Country in which you have been so indefatigable in your former labours in braving the dangers of the high Seas and encountering the arduous task of negociations with Holland France Britain, in all of which you have been one of the most Conspicuous Characters. I have been reading Gordons History of the american revolution in which your labour and lution have exceeded any thing in our History may you ever be considered by all true americans as one of its Worthy sages now living. Having had a Considerable part of the war to encounter myself, as an individual which gave me the Satisfaction of Knowing a Considerable number of the officers, Such as have been active in bringing about our glorious revolution and should look upon it as a Singular favour would you be so obliging as to direct a few lines to me giving the names of Such as you Know to be living—& now to conclude, may the blessings of future happiness attend you when you have done with men and Wourldly matters is the prayer of / Yr. Humble Servant
James Lenox